Citation Nr: 0905535	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for gout residuals, 
great right toe hallux valgus.

4.  Entitlement to service connection for gout residuals, 
great left toe hallux valgus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for anthrax inoculation 
residuals, characterized as bilateral elbow, ankle, and knee 
sprains.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1979 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals.

The issues of entitlement to service connection for left ear 
hearing loss, right toe gouty arthritis, left toe gouty 
arthritis, hypertension, and anthrax inoculation residuals 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have right ear hearing loss by 
VA's standards.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

Before accessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102.

Service connection may be presumed for organic diseases of 
the nervous system, to include sensorineural hearing loss, if 
the veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime after December 31, 
1946, and one or both of these conditions becomes manifest to 
a degree of 10 percent or more within one year from the date 
of discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.

A preexisting injury or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  See 38 C.F.R. § 3.306(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board notes that it has reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

Right Ear Hearing Loss

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores in the Maryland 
CNC tests are less than 94 percent.  38 C.F.R. § 3.385 
(2008).

In the instant case, the service treatment records are 
without reference to complaints or findings indicative of the 
presence of right ear hearing loss in accordance with the VA 
standards set forth above.  Post-service audiologic 
examinations by VA in September 2004 and September 2006 have 
shown that the Veteran's right ear thresholds are normal for 
VA rating purposes.  Moreover, the veteran's own private 
audiological examination report, dated in December 2008, 
characterizes his right ear hearing as normal.

As noted above, to prevail in a claim for service connection, 
the Veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  Although 
the Board sympathetic to the Veteran's contentions, the 
evidence of record only demonstrates some fluctuations in 
right ear hearing.  There is no probative evidence of record 
of right ear hearing loss as defined by VA regulation.  In 
this case, the Veteran's assertions represent the only 
evidence of record establishing that he currently has right 
ear hearing loss by VA standards.  Under Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), the Veteran's assertions are not 
considered competent evidence of a current disability.  
Therefore, inasmuch as there is no competent medical evidence 
of record diagnosing hearing loss in the right ear by VA 
standards, the Board concludes that service connection is not 
in order.  The evidence with regard to this issue is not in 
relative equipoise; therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Board finds that additional evidentiary development is 
warranted with regards to the issues of entitlement to 
service connection for left ear hearing loss, right toe gouty 
arthritis, left toe gouty arthritis, hypertension, and 
anthrax inoculation residuals, characterized as bilateral 
elbow, ankle, and knee sprains.

With respect to the claim for service connection for left ear 
hearing loss, VA examiners have opined, in June 2005 and 
September 2006, that the Veteran's current left ear hearing 
loss is not attributable in anyway to either period of active 
service.  Furthermore, the June 2005 VA examiner noted that 
the Veteran began to demonstrate a threshold shift at 4000 
Hertz in 1989, ten years after his discharge from service, 
and that the Veteran's left ear threshold shift was 
essentially the same prior to entry and after discharge from 
his second period of active service.  Notwithstanding the 
aforementioned VA opinions, in support of his claim, the 
Veteran submitted a statement from his private audiologist in 
December 2008.  The Veteran's private audiologist indicated 
that he had reviewed the Veteran's military service treatment 
records and found normal hearing upon entry into service and 
progressive decreasing thresholds at 4,000 hertz in the left 
ear while on active duty and in the reserves.  The 
audiologist opined that this was a typical audiometric 
configuration of noise induced hearing loss.  As this private 
medical opinion has not been initially considered by the RO, 
a remand is required and the Board finds that an additional 
examination would be helpful in the adjudication of the 
claim.

With regard to the claim for service connection for 
hypertension, the Board initially notes that there is no 
probative evidence of record that the Veteran's currently 
diagnosed hypertension is in anyway attributable to his first 
period of service.  In this respect, there is no medical 
evidence of complaints of, treatment for, or a diagnosis of 
hypertension during his first period of service or within a 
year of discharge.  In August 1979, prior to his first 
discharge from service, his blood pressure was 124/82.  After 
his discharge from service, the Veteran enrolled in the U.S. 
Army National Guard.  During his National Guard service, the 
Veteran underwent multiple flight physicals.  In October 
1979, blood pressure readings were sitting 130/84, recumbent 
120/80, and standing 128/84.  In May 1980, his blood pressure 
readings were sitting 130/80, recumbent 126/74, and standing 
130/80.  In June 1981, his blood pressure readings were 
sitting 132/76, standing 126/74, and standing 132/76.  
Subsequent National Guard records do not demonstrate elevated 
blood pressure readings until 1990, more than ten years after 
his first discharge from service.  In May 2001, the 
Department of the Army National Guard recommended a waiver 
for Class 2 flying duties because the Veteran did not meet 
the medical standards due to hypertension requiring the use 
of Avapro for adequate control.  Accordingly, the veteran's 
hypertension pre-existed his second period of active duty, 
from February 2003 to September 2003.  However, the gist of 
the Veteran's contentions is that his pre-existing 
hypertension was aggravated by his second period of service.  
A review of the record reveals that the Veteran has not been 
accorded an examination with an opinion as to whether or not 
his hypertension was aggravated during his second period of 
service. 

Finally, with regard to the Veteran's orthopedic complaints, 
the Board finds that additional evidentiary development is 
necessary.  The Veteran alleges entitlement to service 
connection for gout affecting his right great toe and his 
left great toe.  Additionally, he alleges entitlement to 
service connection for residuals from anthrax inoculations, 
which manifest as polyarthralgias in his shoulder, knees, and 
ankles.  The Board initially notes that upon his second entry 
into service, in 2003, the veteran provided a history of 
arthritis, rheumatism, or bursitis as well as a history of 
swollen or painful joints.  Additionally, in February 2003, 
he specifically indicated that he had previously experienced 
occasional bouts of gout.  Notwithstanding, service treatment 
records, dated in February 2003, confirm that after the 
Veteran began taking the required anthrax vaccination series 
in preparation for OEF/OIF and deployment overseas he 
experienced a gouty attack/podagra in the great right toe.  
The podagra continued on an unrelenting course during the 
first vaccination series.  Treatment, subsequently, gained 
control of the inflammation and symptomatology and no further 
anthrax vaccinations, given the decreased threat of 
biochemical attacks at that time.  It was noted that the 
Veteran's reaction should be considered a sensitivity not an 
actual allergic reaction.  The Veteran alleges that he 
continues to experiencing bouts of gout/intermittent 
arthralgias in his toes, ankles, knees, and shoulder, which 
are attributable to his in-service attack.

The Veteran was consequently afforded a VA examination in 
September 2004.  At that time, the Veteran was diagnosed as 
having gouty arthritis of the right great toe, caused by 
anthrax injections, now resolved.  With respect to the left 
great toe hallux valgus, the examiner indicated minimal 
symptoms were present resulting in minimal disability.  
Additionally, he was diagnosed as having bilateral chronic 
elbow strains, with no current disability, but with 
intermittent symptoms since 2003.  The examiner also 
diagnosed the Veteran as experiencing intermittent ankles and 
knee sprains secondary to prior anthrax injections as a 
sensitivity to reaction.  The aforementioned examination, 
however, is inadequate for rating purposes because the record 
is absent any indication that the examiner reviewed the 
claims folder prior to rendering his opinion and he did not 
provide and reasons and bases for his conclusions.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

 Up to date private and VA clinical 
records for all of these claimed 
disabilities and symptoms should be 
acquired and added to the file.

 And if the veteran had additional 
evidence which might be available with 
regard to his various disabilities from 
the time of his active service until 
present, he should submit it, and VA 
should assist as feasible.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of any current left ear hearing 
loss.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
left ear hearing loss is attributable in 
anyway to active service.  The examiner 
should also provide an opinion as to 
whether it is as likely as not that the 
Veteran's left ear hearing loss pre-
existed his second entry into service and, 
is so, was the Veteran's pre-existing left 
hearing loss aggravated by his second 
period of active duty.  A detailed 
rationale for any opinion expressed should 
be furnished.

3. The Veteran should also be afforded an 
appropriate examination to determine 
whether his pre-existing hypertension was 
aggravated by his second period of active 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.  
The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (a degree of probability greater 
than 50 percent), at least as likely as 
not (a probability of 50 percent), or 
unlikely (a probability of less than 50 
percent) that any current hypertension is 
related to the Veteran's active service, 
to include as aggravated by his second 
period of active duty. The rationale 
should be provided for any opinion 
expressed.  If it cannot be determined 
whether the veteran has hypertension 
related to active service on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so state 
in the report, and explain why this is so.

4.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of any current gout and/or 
anthrax inoculation residuals.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings should be clearly reported.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that:

(a)	The Veteran's episodes of gout, 
characterized by hallux valgus in his 
right and left great toes, pre-existed 
his entry into service;

(b)	If so, was the Veteran's gout, 
characterized by hallux valgus in his 
right and left great toes, permanently 
exacerbated and/or aggravated by active 
duty, in particular, the administration 
of the anthrax inoculations.

(c)	 Finally, is it at least as likely 
as not that the in-service anthrax 
inoculations resulted in permanent 
residuals affecting the shoulders, 
ankles, and knees.

A detailed rationale for any opinion 
expressed should be furnished.

5.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the Veteran and his 
representative should be given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


